Judgment unanimously reversed on the law, plea vacated and matter remitted to Niagara County Court for further proceedings on the indictment. Mem*1035orandum: At sentencing, defendant’s motion to withdraw her guilty plea was summarily denied by the court. Although a limited inquiry is generally sufficient for the court to make an informed determination on a motion to withdraw a guilty plea, it was error for the court to deny defendant’s motion without affording her a reasonable opportunity to present her contentions (People v Tinsley, 35 NY2d 926, 927; People v Johnson, 96 AD2d 516; People v Smith, 33 AD2d 688). (Appeal from judgment of Niagara County Court, DiFlorio, J. — attempted criminal possession of forged instrument, second degree.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.